            Case 2:20-cv-00981-JLR-TLF Document 19 Filed 09/08/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7
                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9

10          MYRIAM ZAYAS,                                  CASE NO. C20-0981JLR

11                                Plaintiff,               ORDER OF REFERENCE
                   v.
12
            DEPARTMENT OF CHILDREN,
13
            YOUTH & FAMILIES,
14
                                  Defendant.
15
            This action is assigned to the Honorable James L. Robart, United States District
16
     Judge. On her civil cover sheet, Plaintiff Myriam Zayas noted the following related case:
17
     Zayas v. Department of Children, Youth & Families, No. C20-0650TLF. (See Civil
18
     Cover Sheet (Dkt. # 1-1).) Because the parties in this related case consented to a
19
     magistrate judge as the presiding official, the court cannot transfer this matter as related
20
     to the earlier filed case. Nevertheless, to ensure as much consistency as possible and to
21
     conserve judicial resources, the court enters an order of reference in this matter. All
22


     ORDER - 1
            Case 2:20-cv-00981-JLR-TLF Document 19 Filed 09/08/20 Page 2 of 3



 1   future documents filed in this case must bear the cause number C20-0981JLR-TLF. The

 2   court has reviewed the files and records herein and determined that certain pretrial

 3   matters are appropriate to refer to a Magistrate Judge as described below.

 4          Pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rule MJR 3, the court hereby

 5   refers to Magistrate Judge Theresa Fricke all motions to amend or supplement the

 6   pleadings under Federal Rule of Civil Procedure 15, and all motions related to discovery

 7   disputes, including but not limited to motions to compel discovery, motions for a

 8   protective order related to discovery, and motions related to issues of privilege. See 28

 9   U.S.C. § 636(b)(1)(A); Local Rules W.D. Wash. MJR 3(a). Federal Rule of Civil

10   Procedure 72(a) governs any objections to Magistrate Judge Theresa Fricke’s rulings

11   concerning the above-described discovery motions. See Fed. R. Civ. P. 72(a); Local

12   Rules W.D. Wash. MJR 3(b).

13          Pursuant to 28 U.S.C. § 636(b)(1)(B) and (C) and Local Rule MJR 4, the court

14   also hereby refers to Magistrate Judge Theresa Fricke for preparation of a report and

15   recommendation all motions (1) for a temporary restraining order pursuant to Federal

16   Rule of Civil Procedure 65(b); 1 (2) for judgment on the pleadings pursuant to Federal

17   Rule of Civil Procedure 12(c); (3) to dismiss pursuant to Federal Rule of Civil Procedure

18   12(b); and (4) for a default judgment pursuant to Federal Rule of Civil Procedure 55(b).

19   See 28 U.S.C. § 636(b)(1)(B); Local Rules W.D. Wash. MJR(a)(3). Federal Rule of Civil

20   Procedure 72(b) governs any further proceedings in this court after Magistrate Judge

21
            1
              For motions for a temporary restraining order, Magistrate Judge Theresa Fricke is
22   authorized to prepare the order as recommended for the undersigned’s signature.


     ORDER - 2
            Case 2:20-cv-00981-JLR-TLF Document 19 Filed 09/08/20 Page 3 of 3



 1   Theresa Fricke files a report and recommendation. See Fed. R. Civ. P. 72(b); Local Rules

 2   W.D. Wash. MJR 4(c).

 3          Accordingly, the court ORDERS that the above-entitled action is referred to

 4   Magistrate Judge Theresa Fricke for the specific purposes and types of motions described

 5   herein. The court further DIRECTS and EMPOWERS Magistrate Judge Theresa Fricke

 6   to conduct hearings and make further necessary orders consistent with 28 U.S.C. § 636,

 7   the local rules, and this order.

 8          Dated this 8th day of September, 2020.

 9

10                                                   A
                                                     JAMES L. ROBART
11
                                                     United States District Judge
12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
